203 F.2d 807
NATIONAL LABOR RELATIONS BOARDv.HAZEN et al.
No. 13349.
United States Court of Appeals Ninth Circuit.
April 28, 1953.

George J. Bott, General Counsel, David P. Findling, Associate General Counsel, A. Norman Somers, Asst. General Counsel, Arnold Ordman and Robert G. Johnson, Attorneys, NLRB, Washington, D. C., Thomas P. Graham, Jr., Director, NLRB, Seattle, Wash., for petitioner.
Hennessey & Curran and Harry E. Hennessey, Spokane, Wash., Clark & Robinson, Cincinnati, Ohio, Bassett & Geisness and George H. Davies, Seattle, Wash., for respondents.
Before HEALY, BONE and POPE, Circuit Judges.
PER CURIAM.


1
The facts in this case are reported in 95 N.L.R.B. 1034. Two questions are presented: first, whether the respondents' business was sufficiently interstate to give the Board jurisdiction, and second, whether there was proof of the alleged unfair labor practices. We are of the opinion that the showing as to the interstate character of the business was sufficient to avoid the de minimis rule. As for the alleged unfair labor practices, we think that the threats that if the employees were organized sundry miscellaneous benefits would no longer be furnished and that vacations would be withheld evidence violation of § 8(a)(1). The record also shows a threat of discharge. Respondents assert that there was no violation of § 8(a)(3) in that the employees in question quit of their own accord and were not discharged. This issue relates to a question of fact which was for the Board and we cannot disturb its finding.


2
Order enforced.